Case: 13-12897    Date Filed: 03/07/2014   Page: 1 of 4


                                                            [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                               No. 13-12897
                           Non-Argument Calendar
                         ________________________

                    D.C. Docket No. 1:92-cr-00571-DTKH-1



UNITED STATES OF AMERICA,

                                                                 Plaintiff-Appellee,

                                        versus

PEDRO HIDALGO,
a.k.a. Pedro Hildago,
a.k.a. Peter Hildalgo,
a.k.a. Pedro Alvarez-Hidalgo,
a.k.a. Pedro Joaquin Hidalgo-Alvarez,
a.k.a. Petey,
a.k.a. El Flaco,
a.k.a. Pedro Alvarez,

                                                            Defendant-Appellant.

                         ________________________

                  Appeal from the United States District Court
                      for the Southern District of Florida
                        ________________________

                                (March 7, 2014)
              Case: 13-12897       Date Filed: 03/07/2014   Page: 2 of 4


Before TJOFLAT, MARTIN, and JORDAN, Circuit Judges.

PER CURIAM:

      Pedro Hidalgo appeals the district court’s denial of his motion to reduce his

sentence pursuant to 18 U.S.C. § 3582(c)(2). On appeal, Hidalgo argues that

Amendment 591 of the United States Sentencing Guidelines (USSG) applies

retroactively to his sentence and requires that he be resentenced under USSG

§ 2X1.1, which would result in a three-level reduction in his total offense level.

After careful review, we affirm.

                                           I.

      On April 28, 1995, a federal grand jury sitting in the Southern District of

Florida returned an indictment charging Hidalgo with a variety of drug trafficking

and firearms offenses relating to his participation in a scheme to import cocaine

into the United States. After a jury trial, Hidalgo was convicted of (1) conspiracy

to import cocaine, in violation of 21 U.S.C. §§ 952(a) and 963 (Count 1); (2)

conspiracy to possess with intent to distribute cocaine, in violation of 21 U.S.C.

§§ 841(a)(1) and 846 (Count 2); (3) importation of cocaine, in violation of 21

U.S.C. § 952(a) (Count 3); (4) attempt to possess with intent to distribute cocaine,

in violation of 21 U.S.C. §§ 841(a)(1) and 846 (Count 4); (5) use of a firearm in

relation to a drug trafficking crime, in violation of 18 U.S.C. § 924(c) (Count 7);




                                           2
               Case: 13-12897    Date Filed: 03/07/2014   Page: 3 of 4


and (6) receipt of firearms while under indictment, in violation of 18 U.S.C.

§ 922(n) (Count 9).

      The presentence investigation report applied the 1994 Guideline Manual to

calculate Hidalgo’s guideline range. For Counts 1–4, the base offense level was

38, pursuant to USSG § 2D1.1. After factoring in various enhancements, the

district court found that the final offense level was 43. As a result, Hidalgo was

sentenced to life imprisonment for each of these four counts.

      On April 29, 2013, Hidalgo filed a motion to reduce his sentence pursuant to

18 U.S.C. § 3582, which the district court denied. Hidalgo now appeals.

                                         II.

      We review the denial of a motion for a reduction of sentence pursuant to 18

U.S.C. § 3582(c)(2) for abuse of discretion. United States v. Jules, 595 F.3d 1239,

1241 (11th Cir. 2010). “A district court by definition abuses its discretion when it

makes an error of law.” Koon v. United States, 518 U.S. 81, 100, 116 S. Ct. 2035,

2047 (1996).

      Hidalgo argues that he is entitled to a reduction of his sentence because

Amendment 591 instructs courts to apply USSG § 2X1.1 for offenses that involve

an attempt or a conspiracy. If the district court had applied § 2X1.1(b) at his

original sentencing, Hidalgo argues that he would have received a three-level




                                          3
              Case: 13-12897     Date Filed: 03/07/2014    Page: 4 of 4


decrease in his total offense level. According to Hidalgo, this three-level decrease

would have correlated to a guideline range of 292–365 months of imprisonment.

      Amendment 591 offers no help to Hidalgo because § 2X1.1 does not apply

to his sentence. It is true that Amendment 591 instructs courts to “refer” to

§ 2X1.1 (in addition to the substantive offense guideline) if the offense generally

involved a conspiracy, attempt, or solicitation. USSG, App. C, amend. 591.

However, § 2X1.1 does not apply when the attempt, solicitation, or conspiracy is

expressly covered by another offense guideline section. USSG § 2X1.1(c) (“When

an attempt, solicitation, or conspiracy is expressly covered by another offense

guideline section, apply that guideline section.”). Section 2D1.1 is an example of

such a guideline section that expressly covers both the substantive offense as well

as attempts and conspiracies. See USSG § 2X1.1, comment. (n.1) (noting that

§ 2D1.1 expressly covers attempts and conspiracies). As a result, were Hidalgo to

be resentenced, § 2X1.1 would not apply. Instead, Hidalgo’s base offense level

would remain the same because § 2D1.1 would still exclusively govern.

                                         III.

      For the reasons stated above, the district court did not abuse its discretion by

denying Hidalgo’s motion to reduce his sentence.

      AFFIRMED.




                                          4